 In the Matter Of S AGINAW NATIONAL MATTRESS COMPANY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENTWORKERS OF AMERICA (UAW-CIO),PETITIONERCase No. 7-R-2450.Decided January 16, 194,7DIr. E. A. Pancake,of Saginaw, Mich., for the Employer.Mr. Fane T. Rogers,of Saginaw, Mich., for the Petitioner.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Boardconducted on December 5, 1946, a prehearing election among em-ployees of the Employer in the alleged appropriate unit to determinewhether or not they desired to be represented for the purposes ofcollective bargaining by the Petitioner or by Upholsterers Inter-national Union of North America, AFL, hereinafter called the AFL,or by neither.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that, of the approximately 18 eligible voters,15 cast ballots, of which 13 were for the Petitioner, 1 was for the AFL,and 1 was challenged.Thereafter, a hearing was held at Saginaw,Michigan, on December 5, 1946, before Harry N. Casselman, hearingofficer.,The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National' Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER 2Saginaw National Mattress Company, a Michigan corporation, isengaged in the business of manufacturing mattresses and box springs1Although served with notice, theAFL did notappear at the hearing.zThe name appears in the caption as amended at the hearing.72 N. L.R. B., No. 32.188 SAGINAW NATIONAL MATTRESS COMPANY189at its plant in Saginaw, Michigan.Between July 1, 1945, and July 1,1946, the Employer purchased for use m its business raw materialsvalued at approximately $100,000, of which about 95 percent repre-sented shipments to it from points outside the State.During thesame period it manufactured products valued at about $160,000, ofwhich approximately $1,600 represented shipments to points outsidethe State.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization 'affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Upholsterers International' Union of North America is a labororganization affiliated with the American Federation of Labor, claim-ing to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recogmze.the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITWe find, in accordance with the agreement of the parties at the hear-ing, that all employees at the Saginaw, Michigan, plant of the Em-ployer, excluding office employees, the plant manager, and all or anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has received a majority of the valid votes cast irrespective 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the counting of the challenged ballot.3Under the circumstances,we shall certify the Petitioner as the collective bargaining represen-tative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is HEREBY CERTIFIED that International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO), has been designated and selected by a majority of all employeesat the Saginaw, Michigan, plant of Saginaw National Mattress Com-pany, Saginaw, Michigan, excluding office employees, the plant man-ager, and all or any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, as their represent-ativ-e for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act the said organization is the exclusive repre-sentative of all such employees for the purposes of collective bargainingwith respect to rates, of pay, wages, hours of employment, and otherconditions of employment.No testimony was adduced at the hearing with respect to the challenged ballot In anyevent a determination as to whether the ballot should be opened and counted is unnecessarybecause it is insufficient to affect the election results